Citation Nr: 1614525	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the Veteran testified before the undersigned at a Travel Board hearing.

The issue of a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

On February 4, 2016, at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of his appeal as to higher ratings for left ear hearing loss and tinnitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran and his representative as to the issue of a higher rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran and his representative as to the issue of a higher rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issues of higher ratings for left ear hearing loss and tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of higher ratings for left ear hearing loss and tinnitus, and those claims are dismissed.


ORDER

The appeal as to an initial compensable rating for left ear hearing loss is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

At his Board hearing, the Veteran and his spouse testified that his PTSD has increased in severity beyond the currently assigned 30 percent rating since he was last examined by VA in 2010.  The Veteran has also received treatment at the Broward County VA Outpatient Clinic, but the record contains only records dated 2010-2012.  Thus, the Veteran should be afforded a new VA examination and his updated records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Broward County VA Outpatient Clinic.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  All findings, conclusions, and opinions must be supported by a clear rationale.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


